Citation Nr: 1232754	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-28 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Army from June 1978 to June 2002.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the above regional office (RO) of the Department of Veterans Affairs (VA).  In a February 2010 decision, the Board reopened the appellant's right and left knee service connection claims and remanded them to the RO for additional development.  The Board remanded the case again in February 2012; the case has now been returned to the Board for appellate review.

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The appellant is seeking service connection for knee problems variously diagnosed as arthralgia, knee strain, medial collateral ligament strain and patellofemoral pain syndrome (PFPS).  Thus, the service connection issues are as listed on the title page.

The issues of whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a low back disorder has been received and entitlement to an increased rating for the diabetes mellitus disability have been raised by the record, but they have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over either issue, and both of them are referred to the AOJ for appropriate action.


FINDING OF FACT

The appellant was treated in service for chronic right and left knee pain; a diagnosis of patellofemoral pain syndrome (PFPS) was rendered; post-service, the appellant has continued to experience the same bilateral knee pain and he has been diagnosed with PFPS.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).

2.  Service connection for a right knee disability is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board is granting in full the benefits (service connection for right and left knee disabilities) sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the granting of the right and left knee disability service connection claims, such error was harmless and will not be discussed further.

II.  The Merits of the Claim

The Veteran contends that he currently has bilateral knee disabilities which resulted from multiple injuries he incurred while he was on active duty.  He maintains that he began to experience symptoms of chronic bilateral knee disorders in service and that he was in receipt of treatment for his knees, including medication and a prosthesis, while he was on active duty.  The Veteran further contends that he continued to experience bilateral knee pain upon his discharge from active duty until the present time.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, it is the policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 

The Veteran's service medical treatment records demonstrate that he sought medical treatment for various right and left knee injuries and complaints on multiple occasions beginning in April 1979.  The in-service diagnoses included sprains; strains; mild chondromalacia; medial collateral ligament strains; contusion with abrasion; probable subluxated or dislocated patella; possible meniscal tear; PFPS; peripatellar problems; and chronic knee pain.  The Veteran was prescribed pain medications and a patellar tracking brace; he also underwent physical therapy.  His April 1996 report of medical history contains a report of problems with his knees, as does his January 2002 report of medical history.  He underwent a VA medical examination in January 2002, and reported that his bilateral knee pain had gotten progressively worse over the years.  The examiner concluded that the Veteran had a normal knee examination.  

Post service, the Veteran sought service connection for a bilateral knee disability in July 2002.  In August 2003, the Veteran was given a diagnosis of arthralgias at a VA medical facility.

The appellant underwent another VA examination in July 2010; he again complained of pain in each knee that had started in service and continued after service with progressive worsening.  On physical examination, the Veteran exhibited an antalgic gait.  His range of motion was limited to zero to 90 degrees in each knee; this motion was accomplished with pain.  Each knee had crepitus, tenderness, weakness and grinding.  In addition, the left knee had clicks and snaps.  The examiner rendered a diagnosis of bilateral knee strain, but did not address the etiology or onset date.  

More recently, the Veteran sought treatment for knee pain and swelling in December 2011.  A January 2012 VA treatment note indicates that he complained of pain on and under the patella.  On physical examination, there was a slight fullness of the upper and lower part of each patella.  There was also tenderness in this area of each knee and around the lower end of each tibia.  The doctor rendered a diagnosis of PFPS.  The Veteran was prescribed a knee sleeve for his knee arthralgia.  

The Veteran was afforded another VA medical examination in March 2012; the examiner noted the prior diagnosis of arthralgia, bilateral knees.  On physical examination, there was tenderness to palpation of the Veteran's joint line/soft tissues of each knee.  The Lachman and posterior drawer tests were positive bilaterally, as was the test for medial lateral instability.  The examiner concluded that the Veteran had no significant objective knee condition, but failed to address the objective findings of joint line tenderness and anterior, posterior and medial lateral instability.

A May 2012 VA treatment note states that the Veteran continued to complain of chronic knee pain.  The examining doctor rendered a diagnosis of PFPS.

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  There must be medical evidence of a nexus relating an in-service event, disease or injury, and any current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can also be competent and sufficient to establish a diagnosis and nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Regarding the first element of a claim for direct service connection (whether the Veteran has a current right or left knee disability), the Veteran was diagnosed with PFPS in January 2012 and in May 2012.  Thus, the Veteran has a diagnosis of a chronic bilateral knee disability during the appeal period and the first element of the claims for service connection is met.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").

The second element of the claims for service connection for a chronic right and left knee disability is substantiated as the record sufficiently establishes that the Veteran experienced several right and left knee injuries and periods of right and left knee pain during service.  

What remains to be established is that there is a causal relationship between the current bilateral knee pathology and the injuries incurred in service.  

Lay statements from the Veteran indicate that he has experienced continuity of symptomatology of right and left knee pain since service and going back to 1979.  Post-service, the Veteran's VA treatment records show ongoing treatment for bilateral knee pain as well as various knee-related diagnoses, including arthralgias and PFPS.  The evidence of record documents the Veteran's continuing complaints of right and left knee pain with intermittent swelling.  

The Veteran is competent to report such observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his or her personal knowledge and experience).  The Board also concludes that their statements regarding continuity of symptomatology are credible.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (finding that the Board is within its province to weigh lay evidence and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 51.  

It is the policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 

Further inquiry could certainly be undertaken with a view towards development of each claim.  However, as noted above, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  

The Board finds that evidence for and against the appellant's service connection claim is at least in approximate balance on the question of whether the currently diagnosed right and left knee pathology had its onset during his active military service.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for the currently-diagnosed PFPS of the right and left knees is warranted.  

ORDER

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


